                Case 5:19-cv-00329-JD Document 131 Filed 03/08/21 Page 1 of 1




                                   CHAMBERS MINUTE SHEET

CIVIL NO. CIV-19-00329–JD                                                     DATE March 8, 2021

Russ Godfrey, et al.                              -v- CSAA Fire & Casualty Insurance Co.

COMMENCED 2:25 p.m.                  ENDED 2:35 p.m.                  TOTAL TIME 10 mins.

PROCEEDINGS Telephonic Status Conference

JUDGE JODI W. DISHMAN                DEPUTY NYSSA VASQUEZ                   REPORTER        N/A

PLFS COUNSEL Mark A. Engel, Esq. and Keith F. Givens, Esq. (Telephonically)

DFTS COUNSEL Matthew C. Kane, Esq. (Telephonically)

      Counsel appear telephonically as noted above. The Court discusses the current trial date of
August 2021 and advises the parties that as mentioned in this Court’s previous Status Conference
Minute Entry filed 01/08/2021 [see Doc. No. 129], it currently has availability to try this case
beginning on April 26, 2021.

       The Court seeks counsel’s input on moving up the current August trial date, assuming no
criminal case will proceed to trial in April 2021 and based on counsel’s availability. Counsel for
Plaintiffs advise they are specially set for a 3-day jury trial to begin on April 26, 2021 in an Oklahoma
County District Court case, as well as being placed as a back-up case in a different Western District of
Oklahoma case.

        Counsel for Defendant advises they are set for trial on April 20, 2021 and advise the case could
continue into the week of April 26th. After hearing from both parties, the Court will keep the current
August 2021 trial setting, but advises counsel it will continue to reach out should an earlier date
become available in May, June, or July 2021. Neither party objects to the Court summarizing today’s
status conference in a minute sheet.
